Appellant, husband, appeals from a decree of chancery dismissing his petition for divorce in which he charged his wife with desertion. The wife denied the charge. The issue is entirely factual. The cause was fully tried before an advisory master who concluded that the husband failed to sustain the burden of proof and accordingly dismissed the petition.
We are entirely satisfied that the proofs completely support the result reached.
Accordingly, the decree is affirmed, with costs.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, WALKER, JJ. 15.
For reversal — None. *Page 238